DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
It is noted that the amended claims submitted 28 January 2021 recite “raster pattern” and “vector pattern”.  These phrases lack literal antecedent basis in the originally filed disclosure.  However, per applicant’s originally filed disclosure (see specification p.5 line 33 – p.6 line 12 and p.17 line 27 – p.18 line 2), these phrases are considered to be supported and appear to define the patterns formed by a raster scan and a vector scan, respectively, and will be interpreted as such in order to advance prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 13, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speakman (US 6,713,389 – cited by applicant) as further evidenced by Xu et al. (Non-Patent Literature – copy previously provided).
Considering claim 1, Speakman teaches electronic circuit components formed by on demand printing of droplets of deposition material forming a patterned electronic device comprising multiple discrete portions (abstract).  An example is taught in Figure 8(a) (reproduced below) of a circuit element of a transistor having substrate (602), gate region (604), and insulator spacer (606) coated with further layers of gate insulator (608), source region (610), and protective layer (616) (Column 41 lines 15-28) and is shaped via the droplet deposition process (Column 41 lines 29-34).  The conductor elements may be formed of materials including ITO, copper, etc. (Column 13 lines 1-22) and insulating materials isolate between adjacent conductive elements (Column 14 lines 40-44).  Both the conductor and isolation materials may be deposited using drop on demand printing (Column 14 lines 45-54) (i.e. inkjet printing) and may form three-dimensional features (Column 12 lines 38-47).  This is considered to teach a pattern of non-electrically conductive material (i.e. a raster pattern) and a pattern of electrically conductive building material (i.e. a vector pattern).  Figure 8(a) below depicts where conductive drain region (612) is not parallel to insulating spacer (606) (Column 41 lines 15-28).
It is noted that the instant claims recite product-by-process limitations of “raster pattern”, “vector pattern” and “dispensed by…”.  These limitations are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how any particular claimed process affects the final structure of the circuitry.  See MPEP 2113.  As of the writing of this Office action no objective evidence demonstrating a structural difference to the claimed circuitry over that which is disclosed by Speakman has been presented.

    PNG
    media_image1.png
    334
    521
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed circuitry formed by the claimed processes, this would have been obvious to one of ordinary skill in the art at the time of invention in view of the teachings of Speakman as this is considered a conventionally known circuit having a three-dimensional structure of a conventionally known configuration and one would have had a reasonable expectation of success.
Considering claims 3-4, these limitations are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how any particular claimed process affects the final structure of the circuitry.  See MPEP 2113.
Considering claim 5, in addition to the disclosure as outlined above, Speakman teaches where poly methyl methacrylate (PMMA) is optionally used for the insulator spacer (Column 41 lines 15-28).  Xu evidences where PMMA has a room temperature conductivity of about 10-16 S/cm (p.608 sections 2.3.1 and 3.1).  This corresponds to about 10-14 S/m.  See MPEP 2144.05.  It is noted that as of the writing of this Office 
Considering claim 6, Speakman teaches where the conductivity of each conducting element may be in the range of 1-105 S/cm (Column 14 lines 62-65).  This corresponds to about 100-107 S/M.  See MPEP 2144.05.
Considering claims 7-9, Figure 8(a) above depicts plural layers with at least one being an inner layer, one being an bottommost and one being a topmost layer, and comprising at least two layers.
Considering claim 13, Speakman teaches where the circuit element may be an opto-electronic device (Column 16 lines 40-42).
Considering claim 24, Figure 8(a) above depicts where conductive region (612) (i.e. a vector pattern) is curved.

Response to Arguments
Applicant’s arguments, see remarks, filed 28 January 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-12 under 35 USC 102(b) in view of Speakman have been fully considered and are persuasive.  Applicant has amended the claims to positively recite product-by-process limitations not anticipated by Speakman.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Speakman under 35 USC 103(a) as outlined above.  Applicant’s arguments regarding the teachings of Speakman are addressed as follows:
Applicant argues that “3D printed layer”, “raster pattern”, “vector pattern” and dispensing by inject and other than inkjet connote structural characteristics (p.6, 1st – 3rd full paragraphs).  3D printed connotes distinct locations or voxels of building material (p.6, 4th full paragraph), raster and vector patterns connote differences of arrangement (p. 6 last paragraph – p.7 continuing paragraph), and 3D printing by inkjet and non-inkjet technologies dispense different materials and have different patterns (remarks p.7, 1st full paragraph).  Applicant argues that Speakman does not teach these claimed product-by-process features (remarks p.7 3rd full paragraph – p.8 continuing paragraph).
This is not persuasive as per MPEP 2113, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  Applicant’s assertions that the product-by-process terms connote structure is argument alone without supporting evidence and applicant is reminded that argument alone is insufficient to rebut the prima facie 
It is further noted that no specific process parameters are currently recited and no particular arrangement or location of building material(s) is claimed as argued by applicant for structural limitations.  See MPEP 2145 (VI).
Applicant argues that Speakman does not teach a curved vector pattern (remarks p. 8 ‘New Claim’).  This is not persuasive as Figure 8(a) above depicts where the electrically conductive pattern is curved.
Applicant’s request of rejoinder of the withdrawn species is noted and will be reconsidered in the event of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784